Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered January 12, 1984, which convicted defendant, upon his plea of guilty, of the crime of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06) and imposed an indeterminate sentence of 1 to 3 years, is unanimously modified, as a matter of discretion in the interest of justice, only to the extent of reducing the sentence to a term of five years’ probation, and otherwise affirmed and the matter remanded to the Supreme Court, New York County, to fix the conditions of probation pursuant to section 65.10 of the Penal Law.
Our examination of the record indicates that the sentencing Judge was inclined to impose a lesser sentence, except that he found that the negotiated sentence was not an inappropriate sentence under People v Farrar (52 NY2d 302). In pertinent part, the sentencing court stated “it might not have been my disposition if I were entirely free under these circumstances to impose the sentence that I would choose to”.
A favorable probation report has been submitted concerning this approximately 30-year-old defendant. This report, inter alia, indicates that this is the defendant’s first drug conviction; that the defendant’s connection with drugs is socially related, rather than profit oriented; that the defendant has a steady employment history; that the defendant was cooperative with the authorities; that it appears that defendant’s involvement with drugs was caused by his wife, from whom he is now divorced; and, that defendant “has * * * demonstrated an ability to conform to socially acceptable standards of behavior and the equal ability to seek assistance where necessary”.
*624In our view, based upon the opinion of the sentencing Judge, the probation report and review of the entire record, in the interest of justice, this defendant’s sentence should, due to his potential to become a law-abiding citizen, be reduced to a term of probation for five years. Concur — Kupferman, J. P., Sullivan, Ross, Bloom and Alexander, JJ.